Citation Nr: 1745321	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1949 to February 1950 and from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In his March 2015 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.  In a correspondence dated in September 2015, he withdrew the hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had any residuals of an in-service TBI and has not manifested such residuals at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A medical opinion is not been obtained in connection with the claim but one is not needed because the record does not contain competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  

The Veteran contends that he has residuals of a concussive injury (TBI) suffered during service when he was struck in the head with a steel beam in 1949. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for residuals of a TBI because the evidence does not show that the Veteran has any current residuals of a TBI.

Service treatment records include reports of separation examinations at the end of both periods of active duty.  Physical examinations dated in February 1950 and April 1953 were silent for complaints, findings or diagnoses related to any residuals of a head injury.

The record does not show that the Veteran has ever received a diagnosis of any residuals of a TBI and the Veteran has not reported experiencing any residuals of a TBI.  In describing the incident during service in which he struck his head, he recalled experiencing headaches for several days after.  

The Veteran's VA treatment records reflect that in April 2015, November 2015, and December 2016 reviews of his neurological system showed no headaches or dizziness, no difficulty with speech or swallowing, no paresthesia, and no difficulty with his gait.  The Veteran's head was also found to be normal.  

While the Veteran has reported suffering an in-service head injury, there is no competent evidence that he has been diagnosed with any residuals of that head injury.  Absent evidence of a diagnosis, there is no valid claim of service connection and the appeal in this matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for residuals of a TBI is denied




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


